Citation Nr: 1449187	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  98-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent from May 1, 2012, for total right knee arthroplasty.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1974 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  Due to the location of the Veteran's residence, jurisdiction of the appeal is with the RO in Cleveland, Ohio.

In the June 2002 rating decision on appeal, the RO assigned a 10 percent evaluation for refractory chondromalacia of the right knee, status post meniscectomy, and a separate 10 percent evaluation for right knee arthritis.  The Veteran filed a timely notice of disagreement (NOD).  His claim for an increased rating for his right knee disability was remanded by the Board in October 2003, June 2006, November 2009 and August 2011.  The August 2011 decision denied a rating in excess of 10 percent for right knee arthritis for the period from July 5, 2001, to May 8, 2006, and a rating in excess of 10 percent for refractory chondromalacia of the right knee for the period from July 5, 2001, to May 8, 2006.  The claim for a rating in excess of 30 percent for right total knee arthroplasty from May 8, 2006, onward was remanded for additional development of the record.  The Veteran did not appeal the ratings denied in that decision.

By rating decision dated October 2011, the RO assigned a 100 percent evaluation for right total knee replacement for the period from May 8, 2006, through June 30, 2007; a 60 percent evaluation for the period from July 1, 2007, through March 27, 2011; a 100 percent evaluation for the period from March 28, 2011, through April 30, 2012; and a 30 percent evaluation from May 1, 2012.  

In March 2012, the Board denied the claim for a schedular evaluation in excess of 60 percent for right total knee arthroplasty for the period from July 1, 2007, through March 27, 2011, and remanded the claim for a rating higher than 30 percent for right total knee arthroplasty from May 1, 2012.  The Veteran did not appeal this Board decision.  A November 2012 rating decision granted service connection for limitation of flexion, evaluated as noncompensable.
A Board decision in March 2013 then granted an increased rating of 60 percent from May 1, 2012.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in March 2014, the Court vacates the Board's decision, and remanded the case for readjudication in accordance with the decision.  

Because the Court is not permitted to reverse the Board's findings of fact favorable to a claimant, Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007), the Board considers the Court's vacate of 60 percent rating from May 1, 2012, to be null and void.  Consequently, the issue is as set forth on the first page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The currently assigned 60 percent rating is the highest maximum schedular rating available.  Consequently, the Veteran may only receive a higher rating on an extraschedular basis.  As the Board is precluded from granting an extraschedular rating in the first instance, a remand is necessary for referral of this claim to the Under Secretary for Benefits or the Director of Compensation and Pension for consideration of an extraschedular award pursuant to 38 C.F.R. § 3.321(b).

Additionally, in correspondence dated in September 2014, the Veteran's representative asserted that the issue of a TDIU had been raised.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

In this case, a review of the record shows that in May 2013, the RO denied entitlement to a TDIU; a timely NOD was filed that same month.  A letter dated in July 2013 shows that the RO acknowledged receipt of the NOD; the Veterans Appeals Control and Locator System (VACOLS) also shows that the appeal as to the issue of entitlement to a TDIU is currently pending at the RO.  However, notwithstanding the fact that a claim for a TDIU is currently before the RO, in light of the holding in Rice, the Board concludes that the issue of entitlement to a TDIU is a part of the Veteran's current increased rating claim and has included such issue in this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received from the Columbus VA Medical Center as well as from private physicians.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected total right knee arthroplasty.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should discuss all pertinent manifestations of the Veteran's right knee disability.  The examiner should also provide the range of motion of the Veteran's right knee and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

Also, the examiner should discuss the extent of any effect on daily activities, including work and physical activity due to the service-connected total right knee arthroplasty.  In particular, the examiner should provide an opinion as to whether the Veteran's right knee disability renders him unable to obtain and maintain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Refer the claim to the Under Secretary for Benefits or the Director of Compensation and Pension for consideration of an extraschedular award pursuant to 38 C.F.R. § 3.321(b).  

5.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



